DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on: 10/21/2021.
Claims 1 – 9 and 11 – 20 are pending.
Allowable Subject Matter
Claims 1 – 9 and 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein the crack detecting pattern has a line-symmetrical shape with respect to a symmetry axis passing through a center of the first area, wherein a hole penetrating the electronic panel with the symmetry axis passing therethrough is defined in the first area, and wherein the crack detecting pattern is located along an edge of the hole” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 4 and 11 – 13, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 5, the prior art of record does not teach claimed limitation: “wherein the crack detecting pattern comprises: first extension portions in the line area, extending along an edge of the module area, and being located at a first side of the symmetry axis; second extension portions in the line area, extending along the edge of the module area, being spaced apart from the first extension portions, and being located at a second side of the symmetry axis; a third extension portion in the line area, the third extension portion extending along the edge of the module area, being spaced apart from the first and second extension portions, and crossing the symmetry axis: first connecting portions that are in combination with all other claimed limitations of claim 5.
Regarding Claims 6 – 9, the claims are allowed as they further limit allowed claim 5.
Regarding Claims 14 – 20, same reasons of Action sent on 7/21/2021.
The closest references are found based on the updated search:
Feng (US 2021/0335895 A1) discloses an electronic device, comprising a touch display panel comprising: a base substrate; an organic light-emitting display layer disposed on the base substrate (see claim 11).
Chang et al. (US 2021/0320276 A1) suggests an electronic component connected to the display panel, wherein the base substrate comprises: a module hole in the display region, and passing through the front surface and the rear surface of the base substrate (see claim 19).
Jung et al. (US 2021/0313411 A1) teaches a conductive adhesion film which electrically connects the electronic component to the display panel at the pad region thereof, wherein the display panel comprises: a base substrate defining an end surface of the base substrate which is furthest from the display region and exposed outside the display panel (see claim 16).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 5, and 14, therefore claims 1 – 9 and 11 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/5/2021